Title: To Thomas Jefferson from Stanley Griswold, 14 November 1808
From: Griswold, Stanley
To: Jefferson, Thomas


                  
                     Sir,
                     Lindsay’s Hotel, Penn. Avenue,14th. Novr. 1808.
                  
                  I was truly happy in the opportunity, a few days since, of presenting to you personally my respects. I had indulged a hope, that circumstances might have permitted a short conversation on my own affairs, and those of the Territory in which I have lately resided. I have remained several days seeking an opportunity for the enjoyment of that honor, but have not been fortunate enough to find that you were unengaged. Sensible of the multiplicity and importance of your concerns, I am unwilling to trespass on your attention to them, and have concluded to leave the city within a day or two, without accomplishing an object most desireable to me,—unless indeed a facility should be offered before that time.
                  I have no wish to ask the Administration to re-trace any step;—I have no desire to be restored to the Michigan Territory under its present circumstances. Confident I am however, that information might be furnished, not only interesting to myself, but of some utility in a public point of view.
                  Whether I can be indulged on an interview, or not, I beg leave to tender to you the assurance of my high respect and unremitted attachment to the Administration.—I am innocent—and unfortunate. But the conduct of Belisarius shall be mine,—venerating the Government which I have faithfully served, I will support and honor it in my personal adversity, however distressing.
                  I have the honor to be with great respect, Sir, Your very humble and obedient Servant,
                  
                     Stanley Griswold 
                     
                  
               